         Case 1:18-cv-03957-GHW Document 80 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          8/18/2020
 Germain Ismael,

                                Plaintiff,
                                                           1:18-cv-03957 (GHW) (SDA)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Captain "Jane" Comacho et al.,                            SETTLEMENT CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, October 1, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              August 18, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
